Citation Nr: 1636412	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-18 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, secondary to service-connected unspecified trauma-related disorder.

2. Entitlement to service connection for osteoarthritis, right knee, claimed as a right knee disorder.

3. Entitlement to service connection for osteoarthritis, left knee, claimed as a left knee disorder.

4. Entitlement to service connection for a lung disorder.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a gunshot wound, to include scars on the lower lip and left side of the neck.
	
6. Entitlement to an initial disability rating in excess of 10 percent for service-connected diabetes mellitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This appeal to the Board of Veterans' Appeals (BVA) is from decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2009, the RO granted service connection for diabetes mellitus and assigned an initial 10 percent disability rating and denied service connection for a pulmonary disorder and degenerative joint disease (DJD) of the knees, as well as a petition to reopen a claim for service connection for residuals of a gunshot wound, to include scars of the right knee, left knee, lower lip, and left side of the neck.  In July 2011, the RO, in pertinent part, denied service connection for erectile dysfunction.  

The Veteran was scheduled to appear via videoconference before a Veterans Law Judge seated at the Board's Central Office in Washington, D.C. on November 27, 2013.  However, the Veteran did not report to the hearing, and has not provided an explanation for his absence or requested to be rescheduled for another hearing.  As such, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2015).

In March 2015, the Board remanded the issues on appeal for additional development.  The file has now been returned to the Board for further consideration. By a decision of a Decision Review Officer (DRO) of the RO in February 2016, service connection, in pertinent part, for scars of the bilateral lower extremity, separately, was granted.  Thus, the issue of whether new and material evidence has been received to reopen a claim for service connection for residuals of a gunshot wound, to include scars on the right knee, left knee, lower lip, and left side of the neck is recaptioned on the title page herein to reflect the February 2016 rating decision, as whether new and material evidence has been received to reopen a claim for service connection for residuals of a gunshot wound, to include scars on the lower lip and left side of the neck.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for a lung disorder; whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a gunshot wound, to include scars on the lower lip and left side of the neck; and entitlement to an initial disability rating in excess of 10 percent for service-connected diabetes mellitus, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's erectile dysfunction has been shown by medical evidence to be at least in part related to his service-connected unspecified trauma-related disorder.

2. Resolving all doubt in favor of the Veteran, his right knee disability, diagnosed to include arthritis, has existed continuously since separation from service.

3. Resolving all doubt in favor of the Veteran, his left knee disability, diagnosed to include arthritis, has existed continuously since separation from service




CONCLUSIONS OF LAW

1. The criteria for service connection for erectile dysfunction as secondary to service-connected unspecified trauma-related disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2. Osteoarthritis of the right knee was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3. Osteoarthritis of the left knee was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
 § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  For the purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  In addition, such chronic diseases may be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of compensable degree or more within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In the present appeal, the Veteran's right and left knee disorders have been diagnosed to include arthritis, a chronic disease listed under 38 C.F.R. § 3.309(a). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either:  (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Osteoarthritis of the Right and Left Knees

The Veteran's service treatment records dated in November 1966 indicate that he was hospitalized for three days for a left knee injury wherein he incurred a punji stick laceration.  He was diagnosed with prepatellar bursitis and tendonitis and the laceration was treated.  His December 1967 Report of Medical Examination, conducted for the purpose of separation from service, is silent for any knee disorder. 
 
During VA treatment in June 2009, the Veteran reported left and right knee injuries during service, and left knee pain for several months. The Veteran has asserted, specifically, during his October 2009 VA examination, that he had fallen into a grave in 1966 during service and was injured, in his left knee, by a punji stick during the fall.  He complained of progressively worsening knee pain since 2006.  In a December 2010 statement, the Veteran's spouse reported that she had known the Veteran since 1985 and had observed him complain of bilateral knee pain since that time. On VA examination in December 2015, the Veteran reported more than 20 years of bilateral knee pain.

While it appears that the Veteran indeed reported a relatively recent onset of knee pain upon seeking VA treatment many years after service; it is entirely possible that such represents pain that finally or eventually required medical treatment, as opposed to long-standing knee symptoms that he incurred over the years since his separation from service, as seemingly described by the Veteran and his spouse.  Also, while the Veteran's service treatment records are silent for a right knee injury, and the Veteran reported a history of an in-service right knee injury, it is significant that the Veteran's recorded left knee injury by punji stick appears to have occurred when the Veteran fell; and it is entirely possible that the fall impacted both knees and the left knee was the knee struck or impaled by the punji stick and thus treated. 

The Veteran is competent to report that he experienced bilateral knee injuries during service and progressively worse bilateral knee pain since separation from service, and his spouse is competent to report as to what she observed of the Veteran's complaints over the years; the Board finds no basis upon which to consider that they are not credible in this regard.  Layno, 6 Vet. App. 465, 470; 38 C.F.R. § 3.159(a)(2).  

On VA examination in October 2009, the examiner diagnosed the Veteran with DJD of both knees and opined that the Veteran's left knee disorder was not related to service, and instead related to obesity and aging.  The examiner reasoned that the Veteran's left knee injury during service was acute and resolved with treatment, that there was no evidence of septic arthritis at the time of the in-service left knee injury.  The examiner did not address the Veteran's right knee in the examination report, save for the conclusion that the Veteran's DJD of the knees had no relationship to the 1966 in-service injury.  On VA examination in December 2015, the Veteran was diagnosed with osteoarthritis, bilaterally.  The examiner opined that the Veteran's in-service knee injury was acute and resolved without sequelae and the Veteran did not complain of knee pain until many years after service; and that the Veteran's knee disability was the result of the aging process. 

The VA examiners attribute the Veteran's bilateral knee disorders, diagnosed as DJD and/or osteoarthritis, to either aging or obesity, and the most recent examiner commented that the Veteran did not complain of knee pain until many years after service.  The examiners thus failed to adequately address the Veteran's competent, credible and thus probative account of an in-service right knee injury as well as his progressively worse knee symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Without consideration of the Veteran's lay statements in this regard, the VA opinions are of little probative value. 

Based on the forgoing, there is probative evidence of current bilateral knee disorders, DJD and/or osteoarthritis, and considering his probative lay statements,  evidence of in-service bilateral knee injuries and progressively worse bilateral knee pain since service.  Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for osteoarthritis of the right and left knees, separately, is warranted.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

Erectile Dysfunction

The Veteran's service treatment records are silent for complaint, treatment or diagnosis of erectile dysfunction; and no party asserts otherwise.  The Veteran instead asserts that his erectile dysfunction is secondary to his service-connected psychiatric disorder. 

On VA examination in March 2012, the Veteran was diagnosed with erectile dysfunction.  Resultant to review of the claims file and physical examination, the examiner reported that the Veteran's erectile dysfunction was secondary to his non-service-connected benign prostatic hypertrophy as well as his anxiety.  Significantly, service connection for unspecified trauma-related disorder was granted by the DRO's February 2016 rating decision, based on a July 2015 VA examination, which diagnosed the Veteran with anxiety disorder and noted that erectile dysfunction was a medical diagnosis relevant to the understanding or management of the mental health condition.

Thus, there is competent and credible medical evidence that the Veteran's erectile dysfunction is secondary to his service-connected unspecified trauma-related disorder, diagnosed to include anxiety, and the Board concludes that service connection for the same is warranted. 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for erectile dysfunction, as secondary to service-connected unspecified trauma-related disorder, is granted.

Service connection for osteoarthritis of the right knee is granted.

Service connection for osteoarthritis of the left knee is granted.


REMAND

As the time of the Board's March 2015 remand, it noted that the Veteran's service treatment records appeared to be incomplete.  Specifically, it noted that his service treatment records contained reports that the Veteran was wounded in action (WIA) on October 26, 1966, and November 8, 1966, and the Reports of Wound/Injury showed that on October 26, 1966, he suffered a fragmentation wound on his lower lip in a fire fight, and that on November 8, 1966, he suffered a laceration on the left side of his neck.  The Board noted that there were no records showing actual treatment for the neck laceration and only a single entry concerning the lip abrasion.  The Board directed the AOJ to ensure that the Veteran's complete service treatment and service personnel records had been obtained.  

The AOJ, in June 2015, requested from the National Personnel Records Center (NPRC), the Veteran's service treatment and personnel records.  In a June 2015 response, the NPRC reported that such records were submitted for addition to the Veteran's electronic claims file.  Upon review of the records, it appears that no new service treatment records were submitted by the NPRC; it appears that such were the same records available for review at the time of the RO's November 2009 decision not to reopen the Veteran's previously denied claim of entitlement to service connection for residuals of a gunshot wound, to include scars of the right knee, left knee, lower lip, and left side of the neck, and the same records available for Board review in March 2015.  There is no indication that the AOJ noted such and sought additional service treatment records from alternative sources; or that the AOJ informed the Veteran that the efforts to obtain any additional service treatment records were not successful.  On remand, the AOJ should seek any outstanding service treatment records from alternative sources and inform the Veteran of any results of such search.  While no party argues that the Veteran injured his lower lip and left side of the neck during service, and the salient inquiry in that claim is the presence of current scars, it remains that another service connection claim, the claim of entitlement to service connection for a lung disorder is outstanding, and such requires complete development, including obtaining any outstanding service treatment records.
	
The Board also directed the AOJ to obtain additional post-service treatment records, in pertinent part, those VA treatment records from the VA Medical Center (VAMC) in Charleston, West Virginia, dated from 1967 to the present.  By a June 2015 request, the AOJ sought the Veteran's VA treatment records dated since 1967 from the VAMC in Huntington, West Virginia, and not the Charleston, West Virginia VAMC; however, it appears that there is not a VAMC in Charleston, West Virginia.  In a September 2015 notice, a VA representative reported that no VA treatment records dated earlier than those currently associated with the Veteran's claims file were available; and in a September 2015 notice, the VAMC in Huntington, West Virginia, reported that records responsive to the AOJ's request were not available.  The AOJ, in a June 2015 letter, informed the Veteran that his VA treatment records from the VAMC in Huntington, West Virginia, dated since 1967 had been requested; and there is no indication that the AOJ informed the Veteran that requests for such records were negative.  On remand, the AOJ should confirm that the appropriate source of VA treatment records at any VA facility in Charleston, West Virginia, are indeed maintained by the VAMC in Huntington, West Virginia, and if so, inform the Veteran of the unavailability of any VA treatment records prior to 2005; and if not, request the Veteran's VA treatment records from the appropriate VA facility in Charleston, West Virginia, dated since 1967.  

The Board also directed the AOJ to seek the Veteran's private treatment records from Jackson General Hospital and/or Dr. James Gaal, records which the Veteran reported, in a November 2009 statement, were being mailed to him.  In a June 2015 letter, the AOJ requested that the Veteran authorize VA to obtain his cited private treatment records; to date, the Veteran has not responded.  On remand, the AOJ should provide the Veteran a final opportunity to supplement the record with this private treatment records, or authorize VA to do so on his behalf. 

With respect to the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for service-connected diabetes mellitus, the Board seeks additional medical comment.  During the Veteran's October 2009 VA examination, the examiner reported that the Veteran had not been prescribed medication to treat his diabetes mellitus.  On VA examination in July 2015, the examiner noted that the Veteran had ceased taking his diabetes mellitus medication in February 2015 and with recent weight loss, was no longer diabetic.  Careful review of the Veteran's VA treatment records dated from 2009 to 2015 does not reveal the dates during which the Veteran was prescribed oral medication to control his diabetes mellitus.  On remand, the AOJ should request additional comment from the VA examiner on this issue, as the use of oral medication, with the restricted diet reported by the Veteran during VA treatment in March 2012, is required for an increased disability rating and the VA examiner may have access to a succinct medication list not reported in the narrative VA treatment records available to the Board.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any missing service treatment records, including from any surgical, field, or clinic facility, and any other appropriate records repository, beyond that of the NPRC. If, after making appropriate inquiries, it is determined that such federal records are available or do not exist or that further efforts to obtain them would be futile, the AOJ should issue a memorandum making a formal finding of unavailability for the claims file and notify the Veteran that his additional service treatment records were not obtained, the efforts that were made to obtain them, and alternative sources of evidence that may submitted to support the claims.  A copy of such notification must be associated with the claims file.

2. Confirm that the appropriate source of VA treatment records at any VA facility in Charleston, West Virginia, are indeed maintained by the VAMC in Huntington, West Virginia.  If so, notify the Veteran of the unavailability of any VA treatment records prior to 2005, i.e, those records dated from 1967 to 2005; and if not, request the Veteran's VA treatment records from the appropriate VA facility in Charleston, West Virginia, dated since 1967.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3. Contact the Veteran and provide him VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding relevant private treatment records from Jackson General Hospital and/or Dr. James Gaal.  Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard and the Veteran properly notified.

4. Forward the Veteran's claims file to the VA examiner who conducted the July 2015 VA diabetes mellitus examination, or a suitable substitute.  The examiner should confirm the dates during which the Veteran was prescribed oral medication for his diabetes mellitus, noted by the July 2015 VA examiner as medication that was ceased in February 2015.  

5. Forward the Veteran's claims file to the VA examiner who conducted the July 2015 VA scars examination, or a suitable substitute.  If any examiner determines that a new VA examination of the Veteran is required, so schedule the Veteran.

The examiner should review any service, VA, or private treatment records newly associated with the claims file and amend any conclusions recorded in the July 2015 VA scars examination report, if appropriate.  

If the examiner determines that there is sufficient medical evidence of scars of the lower lip or left side of the neck, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that the scar(s) had its/their clinical onset during service or is/are related to the Veteran's in-service lower lip and/or left side of the neck injuries.

6. Forward the Veteran's claims file to the VA examiner who conducted the July 2015 VA pulmonary examination, or a suitable substitute.  If any examiner determines that a new VA examination of the Veteran is required, so schedule the Veteran.

The examiner should review any service, VA, or private treatment records newly associated with the claims file and amend any conclusions recorded in the July 2015 VA pulmonary examination report, if appropriate.  

The examiner should thus again identify all current lung disorders found to be present, to include any pulmonary nodules, calcified granuloma, as noted in the April 2009 VA computed tomography and May 2005 VA X-ray examination, and provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that the disability had its clinical onset during service or is related to the Veteran's in-service exposure to herbicides or any other incident of service, specifically considering his history of recurrent right lower lobe pneumonia, bronchitis, and scar in the right lung since at least 1988, as noted in the September 1994 private treatment for a bronchoscopy and May 2001 VA treatment. 

The claims file, to include a copy of this Remand, should be made available to the examiners for review and the examiners should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner(s) should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

7. Finally, readjudicate the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


